DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 06/16/2022 has been entered.  Claims 2 and 3 were cancelled.  Claims 1, 4, 5, 6, and 7 remain pending in the application.   
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(a) and (b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 4 and 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Please see below for further details on the current rejection.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 recites “.. generates or stops a mist based on…” in line 10, which should recite “.. generates or stops the mist based on…”
Claim 4 recites “state of the operation of the operator…” in line 5, which should recite “state of the operation performed by the operator”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exhausting means”, “air purifying means”, and “means that generates a mist” in claim 1 and “imaging unit” claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Exhausting means”: exhaust side fan filter unit 110, as described in Paragraph 0017
“Air purifying means”: HEPA filter 110A, as described in Paragraph 0017
“Means that generates a mist”: mist generating nozzle 20
“Imaging unit”: camera, as described in Paragraph 0028
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0028 recites "the air conditioner 3 is a device to send air into the interior of the body case 2 and includes a filter such as a HEPA filter".  Looking at Applicant's Figure 1, the device to send air into the interior of the body case 2 is illustrated as a fan/blower.  Therefore, the Examiner interprets "air conditioner" to be a fan/blower and a filter such as a HEPA filter.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Amended Claim 6 recites “wherein the safety cabinet is configured to learn a state of an operating state, based on the image of the operating state and the mist flow which is acquired by the imaging unit”.  This is not described in the specification in such a way as to reasonably convey that the inventor or joint inventor had possession of the claimed invention.
In Paragraph 0032, “the property of the operation or the like is machine learnt based on the image of the operating state and the mist flow using an external artificial intelligence connected to the safety cabinet 100, and the operator is notified of a result of learning about an operation or behavior which is optimal in a tissue culture operation, so that the operator can understand the optimal operation or the like”.
As recited in Paragraph 0032, it is the artificial intelligence connected to the safety cabinet 100 that learns the state of the operating state and notifies the operator.  How does the safety cabinet learn a state of an operating state if the artificial intelligence communicates directly with the operator?
Paragraph 0029 recites “a control unit can automatically determine the propriety of the operating state”.  However, “determine” and “learn” have different meanings in the art.  Therefore, Paragraph 0029 does not support Claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 recites the limitations “an operator performs the operation” in line 3 and “a touch panel that generates or stops the mist based on an input by a user” in line 10.
Since antecedent basis for a person was established in line 3 as “an operator”, it is unclear if there is an antecedent basis issue with “a user”.  Is the user the same person as the operator?  Or is the user a different person than the operator.  Because of this, the claim is indefinite.
For purposes of examination, the Examiner interprets “the user” in line 10 to be the same person as “the operator” of line 3.  Therefore, line 10 is interpreted to recite “a touch panel that generates or stops the mist based on an input by the operator.
Claims 4, 5, 6, and 7 are rejected for their dependency on Claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono(U.S. Patent No. 7,090,709) in view of Mueller et al. (U.S. Patent No. 5,792,435).
Regarding Claim 1, Ono shows (Figures 1A and 1B): 
A safety cabinet (1) comprising:
an operation stage (2) on which an operation (“experiments for biological specimens or pathogenic organisms are carried out”, Col. 4, lines 28-33) is performed;
an operation space (3) in which an operator (worker, Col. 4, line 33) performs the operation (“experiments for biological specimens or pathogenic organisms are carried out”, Col. 4, lines 28-33);
a front panel (9) disposed in front of (as illustrated in Figure 1A) the operation space (3);
an operation opening (the opening between the bottom of 9 and 3 in which 13 flows, as illustrated in Figure 1A) connected to (as illustrated by the air flow arrows in Figure 1A) the operation space (3); and
exhausting means (6 and 4) that suctions air (13) from the operation opening (the opening between the bottom of 9 and 3 in which 13 flows, as illustrated in Figure 1A) and exhausts air (12) in the operation space (3) outside (“discharged outside of the safety cabinet as purified air”, Col. 8, line 50) the safety cabinet (1) through air purifying means (4). 
However, Ono lacks showing visualizing means that visualizes an air flow int the operation space, wherein the visualizing means includes means that generates a mist, and a touch panel that generates or stops the mist based on an input by the user. 
In the same field of endeavor of preventing biohazard contamination in the medial or pharmaceutical industries, Mueller teaches (Figure 2):
It is known in the glove box (10) art to provide:
an operation space (16); 
visualizing means (22, 48 and associated components) that visualizes an air flow (the air flow within 10 from 48 to 28 is visualized by the mist, “the present invention is a flow-through vapor phase decontamination system”, Col. 1, line 43-44; “in the flow-through approach, vaporized decontaminant is mixed with a flow of carrier gas that serves to deliver the decontaminant vapor into, through and out of the chamber”, Col. 1, lines 35-37) into the operation space (16), wherein the visualizing means (22, 48 and associated components) includes means (22 and 48) that generates a mist (“the combined carrier gas/decontaminant vapor is drawn into the isolation chamber 16 through vaporizer outlets 48.  The one or more vaporizers are preferably of the type that dispense a precise amount of aqueous H2O2 in the form of mist”, Col. 4, lines 39-43), and 
a touch panel (62; “input devices 62 can include a touch screen”, Col. 5, lines 15-16) that generates or stops the mist (“the combined carrier gas/decontaminant vapor is drawn into the isolation chamber 16 through vaporizer outlets 48.  The one or more vaporizers are preferably of the type that dispense a precise amount of aqueous H2O2 in the form of mist”, Col. 4, lines 39-43) based on an input by the user (“one or more operator input devices 62 are also provided for operator input of process parameters, security codes, and for operator control of the operation of the decontamination apparatus”, Col. 5, lines 11-15). 
Further, “vapor phase decontamination is a well known method for decontaminating medical, pharmaceutical, and biological instruments, equipment, and products… reusable enclosures employed in medical, pharmaceutical, and biological applications are generally decontaminated before each use”, Col. 1, lines 15-21.  “Decontamination” shall be understood to include sterilization, disinfection, and sanitization”, Col. 3, lines 20-21.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the safety cabinet shown by Ono to include visualizing means that visualizes an air flow int the operation space, wherein the visualizing means includes means that generates a mist, and a touch panel that generates or stops the mist based on an input by the user, as taught by Mueller, to provide the benefit of decontaminating, sterilizing, disinfecting, and sanitizing the reusable safety cabinet between each use, which is a well known method used in medical, pharmaceutical, and biological application fields.   

Regarding Claim 7, the combination of Ono (Figures 1A and 1B) and Mueller (Figure 2) teaches:
The mist (Mueller: “the combined carrier gas/decontaminant vapor is drawn into the isolation chamber 16 through vaporizer outlets 48.  The one or more vaporizers are preferably of the type that dispense a precise amount of aqueous H2O2 in the form of mist”, Col. 4, lines 39-43) is generated downward (as illustrated in Mueller Figure 2) from an upper portion (Ono:7) of a front surface side (Ono: the front surface side of 7) of the operation space (Ono: 3). 

Allowable Subject Matter
Claims 4, 5, and 6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, the combination of Ono and Mueller teaches the claimed invention including a display unit (Mueller: 60).  However, the combination does not teach an imaging unit that acquires an image of a mist flow, wherein the safety cabinet is configured to determine a state of the operation performed by the operator, based on the image acquired by the imagining unit.  
Any modification to the combination to add an imaging unit to acquire an image of mist flow to be used by the safety cabinet to determine a state of the operation performed by the operation would require impermissible hindsight.
Claim 5 depends from Claim 4.
Regarding Claim 6, the combination of Ono and Mueller teaches the claimed invention including a display unit (Mueller: 60).  However, the combination does not teach an imaging unit that acquires an image of a mist flow, wherein the safety cabinet is configured to learn a state of an operating state, based on the image of the operating state and the mist flow which is acquired by the imaging unit.
Any modification to the combination to add an imaging unit to acquire an image of mist flow to be used by the safety cabinet to learn a state of the operating state would require impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/05/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762